EXHIBIT 10.02

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

The agreement set forth herein (“this Agreement”), is made as of this 25th day
of August, 2008, by and between MRG Entertainment, Inc. (“the Company”), New
Frontier Media, Inc. (“NFM”) and Richard Bruce Goldberg (“Executive”) and is
effective as of February 10, 2009.

 

Recitals

 

Whereas, Executive has heretofore been employed by MRG, pursuant to an
Employment Agreement dated February 10, 2006, a copy of which is attached hereto
as Exhibit A and incorporated by reference (“the MRG Employment Agreement”); and

 

Whereas, Executive has previously entered into the Non-Competition,
Non-Solicitation and Trade Secrecy Agreement between and among NFM, MRG, and
Executive, dated February 10, 2006, a copy of which is attached hereto as
Exhibit B and incorporated by reference (the Non-Competition Agreement”); and

 

Now Therefore, all parties desire to extend the period of employment of
Executive under the terms and conditions set forth in this Agreement.

 

A.                                   Unless otherwise defined in this Agreement,
all defined terms used herein shall have the meaning as set forth in the MRG
Employment Agreement.

 

B.                                     Except as expressly modified hereby, the
terms and conditions of the MRG Employment Agreement remain in full force and
effect.

 

C.                                     This Agreement shall not alter or amend
any of the non-competition or non-solicitation terms (nor any other terms) set
forth in the Non-Competition Agreement.

 

D.                                    Company and Executive agree to amend the
MRG Employment Agreement as set forth below. The following replaces Section 1
and Subsections (i), (ii) and (ix) of Section 2B of the MRG Employment Agreement
in their entirety, and adds Section 14 to the MRG Employment Agreement:

 

Section 1. Employment Period

 

Executive shall be employed by Company, in accordance with the terms and
conditions of this Agreement and the MRG Employment Agreement, commencing on the
effective date of the MRG Employment Agreement, and ending at midnight on
March 31, 2011, unless sooner terminated in accordance with the provisions of
Sections 3 or 4, of the MRG Employment Agreement (“the Employment Period”).

 

1

--------------------------------------------------------------------------------


 

Section 2. Terms of Employment.

 

(B) Compensation

 

(i) Base Salary.  Executive shall receive a base salary (“Base Salary”), which
shall be paid in equal installments on a bi-weekly basis, at the rate of: Four
Hundred Thousand Dollars ($400,000) per annum, less standard deductions and
withholdings, during the period commencing February 10, 2009 and ending
February 9, 2010; and Four Hundred Fifty Thousand Dollars ($450,000) per annum,
less standard deductions and withholdings, during the period commencing
February 10, 2010 and ending March 31, 2011.

 

(ii) Discretionary Bonus.  In addition to Executive’s Base Salary, the Company
may, in its sole discretion, award cash bonuses annually to Executive, less
standard deductions and withholdings.

 

(ix) Stock Options.  Executive shall receive an option to purchase 150,000
shares of New Frontier Media common stock with a strike price of $5.00 per
option.  (“Option”).  Unless the employment relationship has sooner terminated,
the Option will vest equally over a four (4) year period (25% vested after year
one, 25% vested after year two, 25% vested after year three and 25% vested after
year four).

 

Section 14.  Assignment of MRG’s Rights and Obligations.

 

All of Company’s rights and obligations under this Agreement may be assigned to
NFM, or to any subsidiary of NFM, in the sole discretion of NFM.  In such event,
Executive shall report to the Chief Executive Officer of NFM or its successor.

 

Agreed and Accepted:

 

NEW FRONTIER MEDIA, INC.

 

Date:

 A Colorado Corporation

 

 

 

 

 

/s/ Michael Weiner

 

8/21/2008

 

 

 

 

 

 

MRG ENTERTAINMENT, INC.

 

Date:

 A California Corporation

 

 

 

 

 

/s/ Rich Goldberg

 

8-25-08

 

 

 

 

 

 

EXECUTIVE

 

Date:

 

 

 

/s/ Rich Goldberg

 

8/12/2008

Richard Bruce Goldberg

 

 

 

--------------------------------------------------------------------------------